IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


EAST HILL PROPERTY MANAGEMENT             : No. 70 MM 2019
AND WILLIAM C. HUYLER, III,               :
                                          :
                   Respondents            :
                                          :
                                          :
             v.                           :
                                          :
                                          :
STEVEN AND ALINA VOLKOVA-BURDA,           :
                                          :
                   Petitioners            :


                                    ORDER



PER CURIAM

      AND NOW, this 9th day of September, 2019, the Application for Nunc Pro Tunc

Reconsideration is DENIED.